Citation Nr: 1602520	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-26 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for asymmetrical transitional lumbosacral vertebrae with pseudo articulation on the right (hereinafter "back disability"), in excess of 0 percent from July 22, 2006 to September 23, 2010, and in excess of 
40 percent beginning September 23, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to September 23, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from July 2002 to July 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2010 rating decisions of the RO in Oakland, California. 

This case was previously before the Board in February 2015, where the Board remanded the issue on appeal for additional development, including providing the Veteran with a VA examination to assist in determining the current severity of the back disability.  The record reflects that the RO attempted to schedule the Veteran for a VA examination; however, the Veteran failed to respond to the VA Medical Center's request for confirmation of the VA examination appointment.  See June 2015 C&P examination request (showing that Veteran did not RSVP).  Upon review of the record, the Board finds no indication, either by the Veteran or representative, that an attempt has been made to reschedule or otherwise provide good cause for failure to confirm the VA examination appointment.  As such, the Board finds that there has been substantial compliance with the Board's remand order, and an additional remand to comply with the February 2015 directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (nothing that the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Where a veteran fails to report for a VA examination relating to an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2015).  Thus, the Board will review the claim based on the evidence before it.

On September 23, 2010, during the pendency of the appeal for a higher initial rating for the service-connected back disability, the Veteran filed a claim for TDIU based on service-connected post-traumatic stress disorder (PTSD), traumatic brain injury (TBI), and headaches.  As noted in the May 2013 supplemental statement of the case, the RO construed the TDIU claim as an inferred increased rating claim because a January 2013 rating decision granted 40 percent disability rating for the back disability with an effective date of September 23, 2010.  As the Veteran disagreed with the initial rating assigned following service connection for the back disability, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As a higher initial rating is available and the Veteran is presumed to seek the maximum available benefit for the back disability, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

As discussed in detail below, the issue of a TDIU (for period prior to September 23, 2010) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


      FINDINGS OF FACT

1.  For the initial rating period on appeal from July 22, 2006 to September 23, 2010, the service-connected back disability has been manifested by objective evidence of painful motion, stiffness, and muscle spasms. 

2.  For the initial rating period on appeal from July 22, 2006 to September 23, 2010, the service-connected back disability has not been manifested by forward flexion less than 60 degrees, or combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, and/or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.    

3.  For the initial rating period on appeal from September 23, 2010, the 
service-connected back disability has not more nearly approximated ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, and/or incapacitating episodes having a total duration of at least 6 weeks during a 
12 month period.
CONCLUSIONS OF LAW
  
1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 10 percent, but no higher, have been met for the service-connected back disability from July 22, 2006 to September 23, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  

2.  The criteria for a disability rating in excess of 40 percent for the 
service-connected back disability has not been met or more nearly approximated for any part of the initial rating period from September 23, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the Board has found that the back rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in February 2007 and January 2011.  The VA examination reports are of record.  In accordance with the Board's February 2015 remand instructions the RO attempted to schedule the Veteran for a VA examination to determine the severity of the back disability; however, the Veteran failed to respond to the VA Medical Center's request for confirmation of the VA examination appointment.  See June 2015 C&P examination request.  Subsequently, the August 2015 supplemental statement of the case informed the Veteran of the failure to respond to VA Medical Center's request for confirmation of the VA examination appointment.  

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 
568 (2008).  The Board finds that the February 2007 and January 2011 examination reports are thorough and adequate, and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted orthopedic examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  As such, remand for an additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2015).

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 5243, for the service-connected back disability, the Veteran is in receipt of a noncompensable disability rating (0 percent) from July 22, 2006 to September 23, 2010, and a 40 percent disability rating beginning September 23, 2010.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  Note (2): (See also Plate V.) 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  
The claims rated under Diagnostic Code 5243 are either evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , Note (6) (2015).

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran contends generally that the service-connected back disability has been manifested by more severe symptoms and impairment than contemplated by the noncompensable (0 percent) disability rating assigned for the initial rating period from July 22, 2006 to September 23, 2010, and the 40 percent disability rating staged from September 23, 2010.  See July 2007 notice of disagreement.  Specifically, the Veteran has report complaints of muscle spasms and chronic back pain.  See June 2005 service treatment record (noting "lumbar muscle spasm"); see also February 2007 VA examination report.  
 
Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected back disability exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that the Veteran is entitled to a 10 percent rating for the initial rating period from July 22, 2006 (the day after service separation) to September 23, 2010, and a 40 percent rating from September 23, 2010 (the date that it is ascertainable the Veteran is entitled to the higher rating).

After a review of all the evidence, lay and medical, the Board finds that from July 22, 2006 to September 23, 2010 the criteria for a disability rating of 10 percent, but no higher, have been met for the service-connected back disability because the back disability has been manifested by objective evidence of painful motion, stiffness, and muscle spasms.  The Board also finds that from July 22, 2006 to September 23, 2010 the service-connected back disability has not been manifested by forward flexion less than 60 degrees, or combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, and/or incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during a 12 month period.  The most relevant evidence is the February 2007 VA examination report and various service treatment records, which reflect the back disability manifested as objective evidence of painful motion, stiffness, and muscle spasms. 

February 2005 March 2005 service treatment records reflect the Veteran sought treatment for low back pain.  A service treatment record from June 2005 reflects the Veteran sought treatment for a "lumbar muscle spasm." A separate June 2005 service treatment record reflects the Veteran sought treatment for back pain and reported back pain as a 7 on a scale of 1-10.  A VA treatment record from September 2006 conveys the Veteran again sought treatment for back pain, and a June 2007 VA treatment record notes the Veteran reported "constant" back pain.  Various VA treatment records from July 2007 reflect the Veteran sought treatment for chronic back pain, and a November 2010 private treatment note reflects the Veteran reported the inability to sleep throughout the night proximately due to back pain.  

In a May 2008 lay statement the Veteran's friend reported witnessing the Veteran experience "extreme back pain."  In a June 2010 lay statement the Veteran's sister reported witnessing the Veteran experience intense back pain after prolonged sitting.   

In February 2007, the Veteran underwent a VA examination for the back disability.  The February 2007 VA examination report reflects the Veteran conveyed chronic back pain, daily flare-ups that lasted minutes, and stiffness.  The Veteran did not advance experiencing any incapacitating episodes.  At the February 2007 VA examination, range of motion testing of the thoracolumbar spine reflected flexion to 90 degrees, extension to 36 degrees, bilateral flexion to 35 degrees, left lateral rotation to 52 degrees, and right lateral rotation to 55 degrees.  No ankylosis was observed.  

The Veteran underwent a second examination in January 2011.  The January 2011 VA examination report reflects the Veteran conveyed chronic low back pain, which was aggravated by long periods of sitting and standing, and denied currently experiencing a flare-up.  The Veteran did not advance experiencing any incapacitating episodes, and the VA examiner noted a normal gait.  At the January 2011 VA examination, range of motion testing of the thoracolumbar spine reflected flexion to 30 degrees, extension to 10 degrees, and bilateral flexion to 15 degrees.  

A June 2015 C&P examination request reflects the Veteran failed to respond to the VA Medical Center's request for confirmation of the VA examination appointment without giving reason.  

Findings from the February 2007 and January 2011VA examinations, and history and findings in the numerous service treatment records, reflect treatment for back pain and muscles spasms.  These findings, as well as the Veteran's self-reported symptoms, are consistent with a 10 percent rating under the under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability for the initial rating period from July 22, 2006 to September 23, 2010.  Diagnostic Code 5243 warrants a 10 percent rating for muscle spasms, or guarding, and/or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  In this case, as noted in the June 2005 service treatment record and at the February 2007 VA examination, the Veteran's back disability has manifested as muscle spasms, normal gait, and no ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for muscle spasm).

While the evidence has met the criteria for a 10 percent initial disability rating during the initial period from July 22, 2006 to September 23, 2010, the evidence of record does not meet the criteria for a rating in excess of 10 percent.  An initial disability rating of 20 percent or higher would only be warranted for forward flexion more closely approximating less than 60 degrees, or combined range of motion less was than 120 degrees, or muscle spasm or guarding was severe enough to result in abnormal gait or abnormal spinal contour, and/or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, none of which is present here.  

For the initial rating period from September 23, 2010 forward, the Boards finds a disability rating in excess of 40 percent for the service-connected back disability is not warranted under Diagnostic Code 5243.  First, the evidence of record during the appeal period does not demonstrate the Veteran has ankylosis of the entire thoracolumbar spine or the entire spine.  As discussed above, at the January 2011 VA examination, no ankylosis was observed.  Next, the evidence of record during the appeal period does not suggest the Veteran had any incapacitating episodes for at least 6 weeks during a 12 month period.  Further, by the Veteran's failure to respond to the VA Medical Center's request for confirmation of the VA examination appointment, he has precluded the creation of potentially favorable evidence of worsening of the back disability.  As a result, the Board must rate on the evidence that is of record.  See 38 C.F.R. § 3.655. 

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that no objective neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the left or right knee and/or the lower back under 38 C.F.R. 
§ 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the Veteran's back disability, and no referral for extraschedular consideration is required.  The back disability has manifested primarily as non-incapacitating episodes with limited range of motion, including due to pain, stiffness, muscle spasms and interference with standing and weight bearing.  See 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").  The schedular rating criteria specifically include back pain, whether or not it radiates, as part of the General Formula for Diseases and Injuries of the Spine.  The schedular rating criteria (Diagnostic Code 5243) specifically contemplate such symptomatology and functional impairment.  As discussed above, painful limitation of motion, and interference with standing and weight-bearing, stiffness, and muscle spasms are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 205-206 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities
experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor 

indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An initial disability rating of 10 percent, but no higher, for the period from July 22, 2006 to September 23, 2010 is granted; a rating in excess of 40 percent from September 23, 2010 is denied.


REMAND

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a
TDIU due to service-connected disability is part and parcel of a rating issue when TDIU is raised by the record during the pendency of the rating issue.  In this case, while the Veteran has been in receipt of a combined 100 percent schedular rating and special monthly compensation (SMC) since September 23, 2010, he is not precluded from eligibility for a TDIU prior to September 23, 2010.  As such, the Board has considered whether an inferred claim for a TDIU under Rice has been raised.

In a September 2010 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran contended that he is unable to work due to the (service-connected) PTSD.  Specifically, the Veteran explained that, prior to September 2010, it became too difficult to remain in a work environment due to chronic headaches, aggressive behaviors, becoming "easily triggered," and a poor memory.  See September 2010 VA Form 21-8940.  

For the period of September 23, 2010 forward, pursuant to January 2013 and May 2013 rating decisions of the RO, the Veteran was awarded a 100 percent disability rating for PTSD and TBI, a 100 percent combined disability rating, and special SMC under 38 U.S.C.A. § 1114(s) (West 2014) and 38 C.F.R. § 350(i) (2015).  In Bradley v. Peake, 22 Vet. App 280 (2008), the Court held that there could be a situation where a veteran has a schedular total rating for a particular 
service-connected disability, and could establish a TDIU rating for another 
service-connected disability in order to qualify for SMC under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley the Court held that a TDIU was warranted in addition to a schedular 100 percent rating where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App at 293.  

This case is distinguishable from Bradley because, while the Veteran is in receipt of a 100 percent schedular disability rating for one service-connected disability (PTSD and TBI) from September 23, 2010, he is also in receipt of SMC for the same period; therefore, the period on appeal for entitlement to a TDIU is limited to the remaining period prior to September 23, 2010 (the date the Veteran was assigned a 100 percent combined disability rating and SMC) and the issue of entitlement to a TDIU from September 23, 2010 is rendered moot.  Sabonis v. Brown, 6 Vet app. 426 (1994).   

In light of the evidence of record, as discussed above, the Board finds that the evidence has reasonably raised a claim for a TDIU for the period prior to September 23, 2010 in conjunction with the appeal for higher initial disability rating for a back disability.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  While the Veteran has been provided adequate notice under the duty to notify provisions of the VCAA regarding the requirements to substantiate TDIU (see November 2010 notice letter), the AOJ has not adjudicated entitlement to a TDIU in the first instance for the remaining period (the period prior to September 23, 2010).  As discussed above, a total (100 percent) combined rating and SMC from September 23, 2010 does not preclude the Veteran from seeking eligibility for a TDIU prior to September 23, 2010.  The claim for a TDIU is remanded for these reasons.  Rice, 22 Vet. App. at 447. 

Accordingly, the issue of TDIU for the period prior to September 23, 2010 is REMANDED for the following action:

1. After all available evidence has been associated with
the record, the AOJ should review the evidence and determine whether further development is warranted for a TDIU for the period prior to September 23, 2010.  The AOJ should take any additional development as deemed necessary. 

If the AOJ finds that a VA examination is warranted, the record should be made available to the VA examiner for review prior to examination and the VA examiner should offer an opinion with supporting rationale regarding the functional and occupational impairment caused by the service-connected disabilities, both individually and considered together.  The Veteran is service connected for PTSD and TBI, asymmetrical transitional lumbosacral vertebrae with pseudo articulation, chronic headaches, irritable bowel syndrome, tinnitus, and a left shoulder strain.  In rendering this opinion, any VA examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.

2. After completion of the above and compliance with the 
requested actions has been ensured, adjudicate the issue of a TDIU for the period prior to September 23, 2010 in light of all the evidence of record.  If the determination remains adverse to the Veteran, the Veteran and representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


